DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 7/14/2022:
Claims 12-20 and 22-31 are pending in the current application. 
The previous prior art rejections are overcome in light of the amendment and submitted arguments.
Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 9/1/2022.
22. (Currently Amended) A high-voltage energy storage device for a motor vehicle in which storage modules are arranged at least partially in a receptacle space of a storage box of the high-voltage energy storage device, wherein the high-voltage energy storage device comprises: a) elements and through which a coolant fluid can flow; b) are joined with the base elements of the base cooling structure, in that the storage modules are joined with at least one of the cover elements, and each base element is fixed to one storage module; and d) is further joined with the side wall structure, thus dividing the receptacle space into a plurality of receptacle chambers, whereby the storage modules are arranged in the receptacle space of the storage box partially delimited by the side wall structure and partially delimited by the base cooling structure such that each receptacle chamber holds one storage module. 
Allowable Subject Matter
4.	Claims 12-20 and 22-31 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 12-20 and 22-31.
	Independent Claims 12 and 22 recite a high voltage energy storage device  containing storage modules and a specific structure for cooling that includes a base cooling structure comprising a plurality of base elements, each base element being formed from two cover elements spaced apart from one another and cooling ducts extending between the cover elements, each storage module being joined to base elements of the cooling structure, each base element being fixed to one storage module, and wherein the base cooling structure is joined with the side wall structure, dividing the receptacle space into a plurality of receptacles that each hold a storage module. Previously cited Enning US PG Publication 2016/0172726 discloses a similar configuration to that claimed, but does not disclose the claimed structure, e.g. the one-to-one association between storage modules and cooling plates (base elements) or the one-to-one association between receptacle spaces and storage modules, in addition to lacking other claimed features, and it would not be obvious to modify Enning to arrive at the claimed invention without introducing the need for undue experimentation because of the complexity of the resulting structure.  Other relevant prior art includes Ohkura PG Publication 2012/0298433, which discloses a high voltage energy storage device formed of a housing 550 containing a plurality of storage elements (battery module) 100a, 100b, 100c, 100d are each positioned on their own cooling plate 96 having a cooling duct within (Figs 18-19; paras 0061, 0148-0151, 0165-0168), but Ohkura does not teach other claimed features and it would not be obvious to modify Ohkura to arrive at the claimed invention without introducing the need for undue experimentation because of the complexity of the resulting structure.  Therefore, the reference fails to teach or suggest the particulars of the independent Claims 12 and 22, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 12 and 22.  Since Claims 13-20 and 23-33 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729